                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                                                                                     FILE
                                                                                                       APR 3 0 2021
   Caleb Bassett; et al.
                                                                                                 Clerk, U. S. District Court
                  Plaintiff,                                                                   Eastern District of Tennessee
   v.                                                                  Case No.      "$ .' 1- l -    (\.#,t'b?J5a~
   Herbert Slatery and Jeff Long
                  Defendant.


                            MOTION FOR ADMISSION PRO HAC VICE

          The undersigned, counsel for Plaintiffs Basset, Beeler and Firearms Policy Coali,

   moves for admission to appear in this action pro 'hac vice.

          Pursuant to E.D. Tenn. L.R. 83.5(b)(l). FILING FEE= $90.00

                  I am a member in good standing of the highest court of the following state,
                  territory or the District of Columbia {list ALL states):
                   Pennsylvania
                  AND I am a member in good standing of another U.S. District Court. A
                  certificate of good standing from the DISTRICT court is attached.).



          Pursuant to E.D. Tenn. LR. 83.5(b)(2). NO FILING FEE REQUIRED.

          D       An application for my admission to practice in this Court is currently pending.



          I declare under penalty of perjury that the foregoing is true and correct.

          Date: 04/06/21




  Name: William Sack
  Firm: Firearms Policy Coalition
  Address:
            1215 K Street, 17th Floor, Sacramento, CA 95814


  Email address: WSack@fpclaw.org

                 Once your motion is granted, you must register as an E-Filer with this Court. For
                                      instructions visit the Court's website.




Case 3:21-cv-00152-KAC-DCP Document 9 Filed 04/30/21 Page 1 of 2 PageID #: 53
   AO 136
   (Rev 4/93)
                          CERTIFICATE OF GOOD STANDING


   UNITED STATES OF AMERICA
                                                                   ss.
   WESTERN DISTRICT OF PENNSYLVANIA




            I, Joshua C. Lewis, Clerk of the United States District

  Court for the Western District of Pennsylvania



            DO HEREBY CERTIFY That   William Sack, Esq.              was duly

  admitted to practice in said Court on December 17, 2020, and is

  in good standing as a member of the bar of said Court.

                                           CLERK OF COURT

                                                                         212604
  Dated at Pittsburgh, Pennsylvania                                       eel
                                               Signature of Clerk or Deputy Clerk



  on April 26, 2021
                                                             Deputy Clerk




Case 3:21-cv-00152-KAC-DCP Document 9 Filed 04/30/21 Page 2 of 2 PageID #: 54
